Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Nakamura publication wherein it discloses a control system of a vehicle that can travel by a plurality of travel modes which have different control operations from each other at the time of driving support control.  (See Fig. 1, 31, ¶0007, ¶0010, and ¶0221.  In particular, see Fig. 31.  

    PNG
    media_image1.png
    470
    324
    media_image1.png
    Greyscale

See ¶0007, "executes the speed control and steering control of the own vehicle as the automatic driving control in the first driving support mode and the second driving support mode."  See ¶0010, "the mode is switched to the third driving support mode in which the driving support control unit executes the driving support control. The maximum steering torque of the steering control in the third driving support mode is  
Then Christensen’s dynamic safe storage of vehicle content publication is introduced to teach a detection unit configured to detect an occupant or a plurality of occupants of the vehicle.  (See Figs. 1A, 3A - 3B, Col. 6, Lines 43 - 47, and Col. 6, Lines 61 - 65.  In particular, see Fig. 3A ~ 320A, 3B ~ 320B.  See Col. 6, Lines 61 - 65, "The interior data collection component 120 may also be configured to collect data indicative of the one or more vehicle occupants' physical characteristics, biometric traits, pre-existing health conditions, and/or any other physiological conditions.”)
Christensen’s dynamic safe storage of vehicle content system is analogous because it presents technologies wherein data of the vehicle’s interior contents specifically herein as data of the vehicle’s occupants – is collected.
However, the prior art does not teach, or suggest every element of independent claims 1, 12, and 14. As such, a person skilled in the art would not modify Nakamura in view of Christensen, or any other combination thereof, to provide the method based on a detection result of the detection unit; and
a control unit configured to control travel of the vehicle by the travel mode decided by the decision unit,
wherein the plurality of travel modes includes a first travel mode, a second travel mode and a third travel mode,
in the third travel mode, a distance from a preceding vehicle in an adaptive cruise control is controlled not less than a first threshold,
in the second travel mode, a distance from a preceding vehicle in the adaptive cruise control is controlled not less than a second threshold which is shorter than the first threshold,
in the first travel mode, a distance from a preceding vehicle in the adaptive cruise control is not limited,
the decision unit is configured to decide the third travel mode when the detection result indicates a toddler,
the decision unit is configured to decide the second travel mode when the detection result indicates an elderly person, and
the decision unit is configured to decide the first travel mode when the detection result indicates only a driver.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method based on a detection result of the detection unit; and
a control unit configured to control travel of the vehicle by the travel mode decided by the decision unit,
wherein the plurality of travel modes includes a first travel mode, a second travel mode and a third travel mode,
in the third travel mode, a distance from a preceding vehicle in an adaptive cruise control is controlled not less than a first threshold,
in the second travel mode, a distance from a preceding vehicle in the adaptive cruise control is controlled not less than a second threshold which is shorter than the first threshold,
in the first travel mode, a distance from a preceding vehicle in the adaptive cruise control is not limited,
the decision unit is configured to decide the third travel mode when the detection result indicates a toddler,
the decision unit is configured to decide the second travel mode when the detection result indicates an elderly person, and
the decision unit is configured to decide the first travel mode when the detection result indicates only a driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661